 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES LEWIS BOBO,                               No. 2:19-cv-00766 JAM CKD (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    BAKERSFIELD RESCUE MISSION,
15                       Defendant.
16

17          Plaintiff is proceeding in this action pro se. Plaintiff has requested authority pursuant to

18   28 U.S.C. § 1915 to proceed in forma pauperis. This proceeding was referred to this court by

19   Local Rule 302(c)(21).

20          Plaintiff has submitted the affidavit required by § 1915(a) showing that plaintiff is unable

21   to prepay fees and costs or give security for them. Accordingly, the request to proceed in forma

22   pauperis will be granted. 28 U.S.C. § 1915(a).

23          The federal in forma pauperis statute authorizes federal courts to dismiss a case if the

24   action is legally “frivolous or malicious,” fails to state a claim upon which relief may be granted,

25   or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

26   § 1915(e)(2).

27          Here, plaintiff’s brief and conclusory allegations do not state a federal claim against

28   defendant. The federal courts are courts of limited jurisdiction. In the absence of a basis for
                                                        1
 1   federal jurisdiction, plaintiff’s claims cannot proceed in this venue. Because there is no basis for

 2   federal subject matter jurisdiction evident in the complaint, plaintiff will be ordered to show cause

 3   why this action should not be dismissed. Failure to allege a proper basis for subject matter

 4   jurisdiction will result in a recommendation that the action be dismissed.

 5            Accordingly, IT IS HEREBY ORDERED that:

 6            1. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is granted;

 7            2. No later than fourteen (14) days from the date of this order, plaintiff shall show cause

 8   why this action should not be dismissed for lack of subject matter jurisdiction. Failure to do so

 9   will result in a recommendation that this action be dismissed.

10   Dated: May 16, 2019
                                                       _____________________________________
11
                                                       CAROLYN K. DELANEY
12                                                     UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18   2/bobo0766.ifp-nojuris

19

20
21

22

23

24

25

26
27

28
                                                         2
